Motion for modification of decision referred to the court that rendered the decision. Present — Lazansky, P. J., Hagarty, Carswell, Johnston and Adel, JJ. Motion for modification of decision of June 8, 1942 [ante, p. 871], denied, without costs. Assuming, but not conceding, that the demand for money damages was not abandoned on the appeal, recovery would be limited to what plaintiffs were deprived of by the conspiracy, namely, the value of Stephen Kapela’s interest . in the real property as a tenant by the entirety, which plaintiffs can now reach by execution; and the record contains no evidence of that value on which a money judgment could have been directed. Present — Lazansky, P. J., Carswell, Johnston, Taylor and Close, JJ.